UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2013 Commission file number: 000-52759 DIMI TELEMATICS INTERNATIONAL, INC. (Name of registrant as specified in its charter) Nevada 20-4743354 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 290 Lenox Avenue, New York, NY10027 (Address of principal executive offices)(Zip Code) (855) 633 - 3738 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes oNo x As of July 8, 2013, there were 327,716,928 shares of common stock outstanding. TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements. 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Plan of Operations. 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 15 Item 4 Controls and Procedures. 15 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 16 Item 1A. Risk Factors. 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 16 Item 3. Defaults Upon Senior Securities. 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information. 16 Item 6. Exhibits. 16 Table of Contents PART I - FINANCIAL INFORMATION These unaudited financial statements have been prepared by the registrant, pursuant to the rules and regulations of the Securities and Exchange Commission. These financial statements and the notes attached hereto should be read in conjunction with the financial statements and notes included in the registrant’s Form 10-K for its fiscal year ended August 31, 2012 as filed with the SEC on November 29, 2012. In the opinion of the registrant, all adjustments, including normal recurring adjustments necessary to present fairly the financial position of the Company, as of May 31, 2013 and May 31, 2012 and the results of its operations and cash flows for the nine month periods then ended have been included. The results of operations for the interim period are not necessarily indicative of the results for the full year. 1 Table of Contents ITEM 1. FINANCIAL STATEMENTS Dimi Telematics International, Inc. (Formerly First Quantum Ventures, Inc.) (A Development Stage Company) Consolidated Balance Sheet May 31 August 31 Assets (Unaudited) Current assets Cash $ $ Prepaid expense Total current assets DiMi Platform - iPhone applications, net of amortization of $2,750 and $0 Intellectual property, net of amortization of $449 and $350 Total assets $ $ Liabilities and Stockholders' Equity Accounts payable and accrued liabilities $ $ Total current liabilities Commitments and contingencies Stockholders' Equity Series A Convertible Prefered Stock, $0.001 par value, 50,000,000 authorized shares.1,000 and 0 shares issued andoutstanding May 31, 2013 and August 31, 2012, respectively 1 1 Common stock, $.001 par value: 500,000,000 authorized; 327,716,928 and 327,716,928 shares issued and outstanding on May 31, 2013 and August 31, 2012, respectively Common stock payable - Additional paid in capital Accumulated deficit ) ) Total stockholders' equity Total liability and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements 2 Table of Contents Dimi Telematics International, Inc. (Formerly First Quantim Ventures, Inc.) (A Development Stage Company) Consolidated Statements of Operations (Unaudited) Inception For the For the For the For the January 28, three months three months nine months nine months ended ended ended ended through May 31 May 31 May 31 May 31 May 31 Revenue $
